DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Applicant is advised that the Examiner assigned to this Application has changed. The Examiner currently assigned to this Application is Mercy Sabila whose contact information can be found at the end of this action. Applicant is further advised that this Application is currently assigned to Art Unit 1654.
Priority
The priority to the US Appl. No. 62/797,899 as filed on 01/28/2019 is acknowledged.

Election/Restrictions
Claims 3, 7, 11-15, 20-29, 31, 32, 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021. Applicant’s election without traverse of Group I drawn to methods of treatment comprising administering a pHLIP construct comprising an epitope, in the reply filed on 12/13/2021is acknowledged. As a result of this election, claims 1, 2, 4-25, 30, 33, 35-42 read on the elected invention.
Applicant further elects the epitope as IL-2 and SEQ ID NO: 496 for the pHLIP peptide. As a result, claims 1, 2, 4-6, 8-10, 16-19, 30, 33, 35-42 read on the elected species.
Claim Status
Claims 1, 2, 4-6, 8-10, 16-19, 30, 33, 35-42 are being examined on the merits in this office action.
Specification
The title of the invention is objected to because it contains a trademark.  A new title is required that omits the trademark.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-10, 16-19, 30, 33, 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, 5, 6, 30, and 35 contains the trademark/trade name pHLIP.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any 
Claims 2, 4, 8-10, 16-19, 33, 36-42 are also rejected due to their dependence on claim 1 and not further clarifying the problem.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 16-19, 35-36, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0190471A1 (hereinafter “the ‘471 publication”).
Regarding claim 1 and 2, ‘471 teaches compositions comprising a membrane self-inserting peptide conjugated to an NK cell effector agent. NK cell effector agents can be a 
Regarding claim 8, ‘471 teaches that the conjugate is tumor cells (abstract, [0055, 0078]).
Regarding claims 16-19, ‘471 teaches that the pHLIP peptide is conjugated to an NK effector agent and that the agent is a cytokine and that the cytokine is IL-15, IL-21, IL-2, IL-12, IL-18 (claims 9-11 and [0008-0010]).
Regarding claim 35, ‘471 teaches compositions comprising a membrane self-inserting peptide conjugated to an NK cell effector agent. NK cell effector agents can be a cytokine, an adhesion molecule, or an NK cell activating agent [0015]. ‘471 further teaches that the method modulates an immune response (claims 68-70 and [0038]) and that the method is for treating cancer [0024-0025].
Regarding claim 36, ‘471 teaches that the method for use in subjects with cancers (claim 23, [0019-0026, 0092]) and that the ligands inserts into tumors (abstract).
Regarding claim 38 and 39 ‘471 teaches that the composition is injected into diseased tissue [0078, 0080, and 0135].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8-10, 16-19, 30, 33, 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0190471A1 (hereinafter “the ‘471 publication”) in view of US 2013 110 (15) 5834-5839).

‘471 teaches compositions comprising a membrane self-inserting peptide conjugated to an NK cell effector agent. NK cell effector agents can be a cytokine, an adhesion molecule, or an NK cell activating agent [0015]. ‘471 further teaches that the membrane self-inserting peptide is a molecule that promotes insertion into a membrane and includes pHLIP peptide [0017, 0027, 0035, and 0078]. ‘471 further teaches that methods of modulating the immune system [0038, 0108]. ‘471 teaches that the effector agent can be IL-15, IL-21, IL-2, 41BBL, IL-12, IL-18, MICA, 2B4, LFA-1, and BCM1/SLAMF2 [0015] which applicant recites in the claims an epitope. ‘471 teaches that membrane self-inserting peptide being conjugated, coupled, or linked to another composition such as a peptide or protein and that coupling or conjugating can mean that there is a chemical linkage between the membrane self-inserting peptide and the NK cell effector agent [0083]
‘471 does not teach conjugation using PEG as disclosed in claim 6 and does not teach the formula of Epitope1-Linker-Pept-Linker-Epitope1.
	The ‘153 publication teaches pHLIP peptide conjugates to a molecule such as 2,4-dinitrophenyl (DNP) and that it redirects the immune system towards cancer cells [0129]. This reads on epitope-linker-peptide. In addition, the instant claims recites that DNP is an epitope. ‘153 teaches that the method is for preferentially inhibiting proliferation of tumor cells, comprising administering to a subject suffering from or at risk of developing a tumor the composition of claim 1, wherein tumor cells are preferentially inhibited compared to normal 
	With regards to the sequence of the pHLIP peptide, Weerakkody discloses pHLIP peptides and discloses one of the peptides as Var2 which has the sequence Var3: ACDDQNPWRAYLDLLFPTDTLLLDLLW (page 5834, right col. “results” section) and further exemplifies the Var3 peptide as shown in Fig 5 (page 5837, right col.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘471, ‘153 and Weerakkody and arrive at the instant method of eliciting an immune response comprising administering a pHLIP construct comprising an antibody recruiting molecule as taught by ‘471 and ‘153 because ‘147 discloses that the method modulates the immune system comprises expanding the number of NK cells (claim 70). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of the cited references and use the sequence disclosed by Weerakkody to elicit an immune response because the sequence is exemplified by Weerakkody (Fig 5 in page 5837, right col.) and further ‘153 teaches that conjugates of pHLIP peptide and an epitope were successful in targeting tumor cells (abstract) and that the method preferentially inhibited proliferation of tumor cells compared to normal non-tumor cells (claim 22).
Regarding claim 2, ‘471 teaches compositions comprising a membrane self-inserting peptide conjugated to an NK cell effector agent. NK cell effector agents can be a cytokine, an 
Regarding claim 4, the ‘153 teaches that the pHLIP peptide is conjugated to 2,4-dinitrophenyl (DNP) which is an immune active molecule [0129].
Regarding claim 5 and 6, ‘153 teaches that the pHLIP peptide is conjugated to 2,4-dinitrophenyl (DNP) which is an immune active molecule [0129] and which the instant claims recite is an example of an epitope. ‘153 further teaches that pHLIP peptide may be conjugated to two cargo molecules on different termini such as Alexa750-pHLIP-amanitin [0202, 0203]. This reads on the formula Epitope1-Linker-Pept-Linker-Epitope1. It would be obvious to one of ordinary skill in the art to similarly conjugate two epitopes or antibody recruiting molecules to the pHLIP peptide as taught by ‘153. ‘153 further discloses that conjugation agent being polyethylene glycol [0051-0052, 0309, 0415, 0418-0420].
Regarding claim 8, ‘471 teaches that the conjugate is tumor cells (abstract, [0055, 0078]).
Regarding claim 9 and 37, ‘153 teaches that the diseased tissue is an inflamed tissue (claim 11).
Regarding claims 10, ‘153 teaches that the pHLIP peptide is conjugated to 2,4-dinitrophenyl (DNP) which is an immune active molecule [0129] and which the instant claims 
Regarding claims 16-19, ‘471 teaches that the pHLIP peptide is conjugated to an NK effector agent and that the agent is a cytokine and that the cytokine is IL-15, IL-21, IL-2, IL-12, IL-18 (claims 9-11 and [0008-0010]).
Regarding claims 30 and 33, Weerakkody discloses pHLIP peptides and discloses one of the peptides as Var2 which has the sequence Var3: ACDDQNPWRAYLDLLFPTDTLLLDLLW (page 5834, right col. “results” section) and further exemplifies the Var3 peptide as shown in Fig 5 (page 5837, right col.) which is identical to the instant SEQ ID NO: 18 and 496.
Regarding claim 35, ‘471 teaches compositions comprising a membrane self-inserting peptide conjugated to an NK cell effector agent. NK cell effector agents can be a cytokine, an adhesion molecule, or an NK cell activating agent [0015]. ‘471 further teaches that the method modulates an immune response (claims 68-70 and [0038]) and that the method is for treating cancer [0024-0025].
Regarding claim 36, ‘471 teaches that the method for use in subjects with cancers (claim 23, [0019-0026, 0092]) and that the ligands inserts into tumors (abstract).
Regarding claim 38 and 39 ‘471 teaches that the composition is injected into diseased tissue [0078, 0080, and 0135].
Regarding claim 40, the claim recites an intended result. The method has been rendered obvious by the cited prior art. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by 
Regarding claim 41, ‘153 teaches that the method is for preferentially inhibiting proliferation of tumor cells, comprising administering to a subject suffering from or at risk of developing a tumor the composition of claim 1, wherein tumor cells are preferentially inhibited compared to normal non-tumor cells (claim 22).
Regarding claim 42, ‘153 and ‘471 render obvious the composition of claim 1 as disclosed above. In addition, ‘153 teaches that the composition redirects the immune response towards cancer cells [0129] and that are capable of enhancing antibody-mediated immune recognition of prostate cancer cells [0130] rendering obvious the instant claim.

Conclusion
Claims 1, 2, 4-6, 8-10, 16-19, 30, 33, and 35-42 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615